number release date id office uilc cca-112205-12 ---------------------------- from ---------------------- sent thursday date pm to ----------------------------------------------- cc --------------------------------------------- subject target population statistical sample greetings folks our conversation today was helpful thanks for your patience we discussed whether meals purchased by an employee with cash or with a credit card for which the employee is personally liable and reimbursed by the employer pursuant to an accountable_plan under sec_62 should be included in or excluded from the target population and statistical sample my reading of revproc_2004_29 indicates that the meals and reimbursements should be excluded from both the target population and the sample for purposes of revproc_2004_29 the meals and reimbursements aren't eligible for de_minimis_fringe benefit treatment therefore including the meals and reimbursements only complicates and potentially distorts the value frequency determination in determining value frequency we look to the frequency with which similar fringes were provided to the employees if meals reimbursed under an accountable_plan are included in the target population and sample the meals would affect the frequency determination ie they would be treated as similar fringes and would increase the number of meals each employee received this could cause otherwise de_minimis meals to fail the frequency test as the revenue_procedure says the target population and statistical sample should be aggregated with similar fringes included in employees' gross_income and similar fringes previously excluded from employees' gross_income as de_minimis_fringe_benefits reimbursements under an accountable_plan and meals purchased with those reimbursements aren't similar fringes and don't belong in the target population or statistical sample i welcome your views and would be happy to discuss this analysis with you attachment rev_proc
